Citation Nr: 9935727	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-41 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right lower leg.
 
2.  Entitlement to service connection for residuals of a 
shell fragment wound of the left thumb.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the posterior aspect of the left side 
of the neck, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left thigh.

5.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the sole of the right 
foot.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1966 to February 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1993 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In July 1996, the Board remanded the case for further 
development.  Said development having been completed, the 
case is returned to the Board for further appellate review. 

The Board has addressed the veteran's claim for service 
connection for residuals of a shell fragment wound of the 
right lower leg as involving two separate disabilities: a 
right lower leg scar and tibial nerve dysfunction, both 
claimed as secondary to the shell fragment wound of the right 
lower leg.  The Board finds that the veteran is not 
prejudiced by this reclassification of his claim.

The issues of entitlement to service connection for tibial 
nerve dysfunction as secondary to a shell fragment wound of 
the right lower leg and increased disability ratings for 
residuals of a shell fragment wound of the left thigh and 
right sole of the foot are the subject of the REMAND 
following the ORDER.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a right leg 
scar as a residual of a shell fragment wound has been 
developed.

2. The veteran engaged in combat with the enemy during his 
service in Vietnam.

3.  The evidence shows that veteran has a 9 cm scar on the 
medial aspect of his right leg that is attributable to a 
mortar explosion during his service in Vietnam.

4.  Medical evidence indicates that the veteran has tibial 
nerve dysfunction.

5.  A medical professional has linked his injury to the right 
tibial nerve to residuals of shrapnel.

6.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection of residuals of a 
shell fragment wound of the left thumb has been developed.

7.  The veteran sustained an injury to his left hand from 
shell fragments and he currently has a scar on his left 
thumb.  

8.  All evidence necessary for an equitable disposition of 
the veteran's claims for an increased disability rating for 
the neck disability has been developed.

9.  Residuals of a shell fragment wound of the posterior 
aspect of the left side of the neck are manifested by 
subjective complaints of neck pain, with clinical evidence 
principally of retained fragments and a 4 mm scar on the 
neck.  


CONCLUSIONS OF LAW

1.  The veteran's right lower leg scar as a residual of a 
shell fragment wound is due to, or resulted from, an 
inservice injury.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1999). 

2.  A claim for service connection for tibial nerve 
dysfunction secondary to a shell fragment wound to the right 
lower leg is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  The veteran's residuals of a shell fragment wound of the 
left thumb are due to, or resulted from, an inservice injury. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.305 (1999).

4.  The criteria for an increased rating for residuals of a 
shell fragment wound of the posterior aspect of the left side 
of the neck are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.14, 4.40, 4.45, 4.71a, 4.72, 
4.73, 4.118, Diagnostic Codes 5287, 5290, 5293, 5322, 5323, 
7800, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Claims for Service Connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Entitlement to Service Connection for a Scar as a 
Residuals of a Shell Fragment Wound of the Right Lower Leg

The veteran contends that he has a right lower leg scar due 
to an inservice shell fragment wound.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a shell fragment 
wound of the right lower leg during service; (2) whether he 
currently has a scar as a residual of a shell fragment wound 
of the right lower leg; and if so, (3) whether his current 
scar of the right lower leg is etiologically related to his 
inservice shell fragment wound of the right lower leg. 

After a review of the veteran's claims folder, the Board 
finds that the veteran has submitted a well-grounded claim 
for entitlement to service connection for scars as a residual 
of a shell fragment wound of the right lower leg. 

The evidence shows that the veteran sustained shell fragment 
wounds to his lower extremities  in February 1968 from a 
mortar explosion.  The medical records show that he was 
treated and returned to light duty.  At a February 1994 
personal hearing before a RO hearing officer, the veteran 
testified that he sustained fragment wounds below his right 
knee during the February 1968 mortar attack.  Due to this 
enemy mortar explosion, the Board finds that the veteran was 
"engaged in combat" with the enemy.  

With respect to the requirement that the evidence show a 
current disability, an April 1997 VA scars examination report 
indicates that the veteran had a 9 cm scar on the medial 
aspect of the right leg that was well healed without any 
sensitivity.  A nexus between the current scarring and the 
inservice mortar explosion was indicated by the examining 
physician who noted that the right leg scar, along with 
others identified during the examination, was a residual from 
metal fragments from a mortar explosion as related by the 
veteran.  Accordingly, the Board finds that the veteran has 
submitted a well-grounded claim for service connection of a 
right lower leg as a residual of a shell fragment wound.

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  Service connection for such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  38 C.F.R. § 3.305 (1999).  Additionally, the Board 
notes that service connection may be established for a 
current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995);  Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

In the present case, the evidence shows that the veteran 
sustained a shell fragment injury to the lower extremities in 
service, and currently has a scar on his lower right leg that 
a physician has linked to the shell fragment wound.  
Accordingly, the Board finds that service connection is 
warranted for a scar of the right lower leg as a residual of 
a shell fragment wound.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.305 (1999).

B. Whether a Claim for Service Connection for Tibial Nerve 
Dysfunction Secondary to a Shell Fragment Wound to the Right 
Lower Leg is Well Grounded.

In addition to his right lower leg scar, the veteran also 
contends that he has tibial nerve dysfunction secondary to a 
shell fragment wound to the right lower leg.  With regard to 
this claim for service connection, the determinative issues 
presented are (1) whether the veteran had a shell fragment 
wound of the right lower leg during service; (2) whether he 
currently has tibial nerve dysfunction; and if so, (3) 
whether his current tibial nerve damage is etiologically 
related to his inservice shell 


fragment wound of the right lower leg.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

After a review of the veteran's claims folder, the Board 
finds that the veteran has submitted a well-grounded claim 
for service connection for tibial nerve damage secondary to a 
shell fragment wound to the right lower leg.
 
As set forth above, service medical records show that the 
veteran sustained shell fragment wounds to his lower 
extremities in February 1968 from a mortar explosion.  The 
medical records show that he was treated and returned to 
light duty.  

At a February 1994 personal hearing before a RO hearing 
officer, the veteran testified that he sustained fragment 
wounds below his right knee during the February 1968 mortar 
attack.  The veteran indicated that he was hospitalized at 
Cam Ranh Bay for 6 to 8 weeks when he felt a "sensation in 
[his] body that wasn't right."  He stated that he was 
informed that he had an artery and a vein severed by shrapnel 
and that they had healed together.  He indicated that surgery 
was performed and that he received a tender and painful 
residual 5-inch scar in his lower leg.  The Board notes that, 
pursuant to the July 1996 Board Remand, the RO attempted to 
obtain medical records from the Air Force Hospital at Cam 
Rahn Bay; however, a search of service department records was 
negative.  Despite the inability to find medical evidence 
from the medical facility at Cam Rahn, for purposes of 
determining whether the veteran's claim is well grounded, the 
Board finds his testimony as to a right lower leg injury 
credible.  

With respect to the requirement that the evidence show a 
current disability, a March 1993 VA medical examination 
report indicates that the veteran has impaired sensation in 
the distribution of the tibial nerve of the right lower 
extremity.  In addition, the March 1993 examination report 
also clinically links the inservice injury to the current 
diagnosis as a diagnosis of injury to the right tibial nerve 
secondary to shrapnel was rendered.  

Therefore, as there is evidence of a current disability, an 
inservice injury, and a link between the two, the Board 
finds, with respect to the veteran's claim for entitlement to 
service connection for tibial nerve dysfunction secondary to 
a shell fragment wound to the right lower leg, that he has 
satisfied the requirement of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  It is now incumbent upon VA to 
reconsider this claim on the merits; therefore, this claim is 
accordingly remanded for further development. (see REMAND, 
below).

C. Service Connection for Residuals of a Shell Fragment Wound 
of the Left Thumb

The veteran contends that he has residuals of a shell 
fragment wound of the left thumb, which he attributes to his 
active duty service.  With regard to this claim for service 
connection, the determinative issues presented are (1) 
whether the veteran had a shell fragment wound of the left 
thumb during service; (2) whether he currently has a shell 
fragment wound of the left thumb; and if so, (3) whether his 
current shell fragment wound of the left thumb is 
etiologically related to his inservice shell fragment wound 
of the left thumb.  

After a review of the pertinent evidence, the Board finds 
that the veteran has submitted a well-grounded claim for 
entitlement to service connection for residuals of a shell 
fragment wound to the left thumb.  During service he 
sustained an injury to his left hand from an enemy mortar 
round.  An April 1968 telegram from the Commandant of the 
Marine Corps indicates that the veteran received 
fragmentation wounds to his left hand from a hostile mortar 
fire.  Additionally, post service medical evidence indicates 
that he has a current left thumb disability.  The report of 
the most recent VA scars examination in April 1997 indicates 
that the veteran has a 4 mm long well healed scar at the base 
of the thumb at the margin near the palm.  The scars 
examination report also indicates that the veteran's scar is 
due to a metal fragments from a mortar explosion.  At his 
hearing before the RO hearing officer in February 1994, the 
veteran indicated that there was still shrapnel in his thumb 
and that he can move it around.  He also indicated that he 
has occasional pains that go up and down his thumb.  

VA regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  Service connection for such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  38 C.F.R. § 3.305 (1999).  In the present case, 
the evidence shows that the veteran has a current scar on his 
left thumb at the margin near his palm.  Similarly, the 
evidence shows that he sustained an injury to his left hand 
while engaged in combat.  Accordingly, the veteran's lay 
testimony regarding the etiology of his current scar will be 
accepted as sufficient proof of service connection.

Based on the discussion above, the Board finds that service 
connection is warranted for residuals of a shell fragment 
wound to the left thumb.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304. 3.305 (1999).

II. Increased Rating for Shell Fragment Wound to the Neck 

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The use of manifestations not resulting from service 
connected disability in establishing the service connected 
evaluation is to be avoided.  38 C.F.R. § 4.14 (1999).

Service connection for residuals of a shell fragment wound of 
the posterior aspect of the left side of the neck was 
established by means of a June 1970 rating action as service 
medical records indicate that the veteran sustained a 
penetrating shell fragment wound while serving on active 
duty.  A noncompensable disability rating was assigned 
effective February 28, 1970, the day after the veteran 
separated from active duty.  By means of an April 1993 rating 
action, the RO denied a compensable evaluation for this 
disability.  The veteran appealed this rating action.  He 
contends that his residuals of a shell fragment wound of the 
posterior aspect of the left side of the neck are more severe 
than current rated.  During the pendency of this appeal, the 
disability rating was increased to 10 percent disabling by 
means of a May 1994 rating action, which implemented an April 
1994 hearing officer decision, as the evidence indicated that 
the scar was tender and painful.  The effective date of this 
increase was January 26, 1993, the date of claim on appeal.  
As this is not a full grant of benefits on appeal, the appeal 
remains open.  

The veteran's current residuals of a shell fragment wound of 
the posterior aspect of the left side of the neck are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7804.  38 C.F.R. §  4.118 (1999).  Under this criteria a 
10 percent disability rating contemplates superficial 
scarring that is tender and painful on objective 
demonstration.  While a disability rating in excess of 10 
percent is not available under Diagnostic Code 7804, the 
veteran's disability may be rated under Diagnostic Code 7805 
for scars that result in a limitation of function for a 
particular anatomical body part; or under Diagnostic Code 
7800 for moderately disfiguring scars of the head, face or 
neck.  

A 30 percent disability rating under Diagnostic Code 5287 for 
disability that results in favorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.72 (1999).

Under Diagnostic Code 5290 a 10 percent disability rating 
contemplates slight limitation of motion of the cervical 
spine, while a 20 percent disability rating contemplates 
moderate limitation of motion of the cervical spine.  
38 C.F.R. § 4.72 (1999).  

Under Diagnostic Code 5293, a 10 percent disability rating is 
available for mild intervertebral disc syndrome.  A 20 
percent disability rating is warranted moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.72 (1999).

Under Diagnostic Codes 5322 and 5323, involving the muscles 
of the neck, a 10 percent disability rating is available for 
moderate injury, while a 20 percent disability evaluation 
contemplates moderately severe disability.  38 C.F.R. § 4.73 
(1999).

After a review of the evidence the Board finds that an 
increased disability rating for residuals of a shell fragment 
wound of the posterior aspect of the left side of the neck is 
not warranted.  At the February 1994 hearing before the RO 
hearing officer, the veteran indicated that he has been 
having neck and shoulder pain radiating down his upper 
extremities.  He also indicated that his physician had told 
him that his neck pain could be attributed to either his 
shrapnel injury, working as a heavy equipment operator for 23 
years, or a combination of the two.  

A VA neurological examination report of March 1993 indicates 
that the veteran had tenderness over the suboccipital area of 
the neck with full range of motion.  The examiner opined that 
his neck pain and headaches were attributed to his 
degenerative disc disease which may be complicated by 
shrapnel in the cervical area.  

An April 1997 statement from Dr. Michael L. Shawbitz 
indicates that there appeared to be retained shrapnel in the 
veteran's neck; however, this was very minor and tended to be 
in non critical areas and although shrapnel was present, it 
seemed to be "relatively asymptomatic."  Sensory 
examination about the head and is intact to light touch and 
pinprick.  Dr. Shawbitz indicated that he could not see how 
his condition "is at present or will likely affect this 
gentleman's employability."  

An April 1997 VA scars examination report indicates that 
there was a 4-mm scar on his neck that was tender and painful 
on objective examination.  The examiner opined that there was 
some palpable metal under the scar.  There was no significant 
cosmetic effect or keloid formation or adhesion to underlying 
tissue or herniation.  

An April 1997 VA muscles examination report indicates that 
the veteran has worked for the past 27 years operating a 
crane to unload freight cars carrying coal.  He worked 
approximately eight hours a day, five days a week.  He 
complained of severe pain in his neck with numbness about his 
neck.  On objective examination, the examiner noted minimal 
muscle atrophy of the supraspinatus muscle in the left 
shoulder posteriorly; however, no other muscle atrophy was 
observed.  The examiner indicated that muscle strength was 
essentially normal throughout with no evidence of pain in his 
neck or shoulders.  While there was some evidence of 

minimal shoulder atrophy, there was unrestricted shoulder 
movements.  A MRI study was conducted in April 1997; however, 
the results were limited due to ferromagnetic artifacts from 
shrapnel.  The MRI report indicates central small disc bulge 
or spondylitic bar at the C3-4 level and minimal diffuse 
posterior disc bulge with significant spinal canal stenosis 
at the C4-5 level.  There was no evidence of muscle tissue 
loss or evidence of damage to tendons or muscle hernia.  

The medical evidence shows that the veteran has significant 
disability affecting the neck and upper extremities due to 
non- service connected disability.  No relationship between 
this disability and the service connected fragment wound scar 
of the neck is shown.  The medical evidence also shows that 
he sustained a relatively superficial penetrating fragment 
injury to the left side of the neck without evidence of 
associated muscle herniation, muscle loss, muscle weakness or 
tendon damage.  The current evidence shows that 
manifestations of this injury consist principally of retained 
metallic fragments in the soft tissues and an objectively 
tender scar area.  There is medical opinion that residuals of 
the injury are relatively asymptomatic. 

Based on the evidence set forth above, the Board finds no 
basis for a schedular rating greater than the currently 
assigned 10 percent.  An increased disability rating under 
Diagnostic Code 5287 is not warranted as the evidence does 
not show that the veteran has ankylosis due to his shell 
fragment scar of the neck.  Similarly, a increased rating 
under Diagnostic Codes 5290 or 7805 is not warranted as the 
evidence does not show that he has moderate limitation of 
motion in his cervical spine due to his scar.  On the 
contrary, the evidence shows that he has normal range of 
motion in his neck with normal muscle strength.  An increased 
rating under Diagnostic Code 7800 is not warranted because 
the scar is not disfiguring.

Additionally, the criteria for an increased rating under 
Diagnostic Code 5293 are not met, as the medical evidence 
does not show that the veteran's cervical disc disability is 
etiologically related to his shrapnel wound neck scar.  The 
medical evidence indicates that most of his neck and upper 
extremity symptomatology is attributable to his cervical disc 
disease.  The Board notes that the veteran has indicated that 
his physician has told him that his current neck disability 
may be related to his shrapnel wounds.  However, the medical 
evidence does not show that any health care provided has 
stated that his cervical disc disability is directly related 
to the shell fragment wound to the neck.  

An increased disability rating under Diagnostic Codes 5322 or 
5323, pertaining to muscle injuries of the neck, is not 
warranted because the fragment injury is not shown to have 
caused more than moderate muscle disability, if that.  
38 C.F.R. § 4.56.  That is, the wound was not through and 
through or deeply penetrating; did not require debridement; 
did not result in prolonged infection; and did not result in 
loss of deep fascia, muscle substance or normal firm 
resistance of muscles. 

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  In 
this regard, the shell fragment injury has recently been 
characterized by a physician as relatively asymptomatic.  
Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's residuals 
of a shell fragment wound to the neck is sufficiently 
compensated by the 10 percent rating currently in effect. 

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of a 
shell fracture wound of the neck as the diagnostic criteria 
for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.14, 4.40, 4.45, 4.71a, 4.72, 4.73, 4.118, 
Diagnostic Codes 5287, 5290, 5293, 5322, 5323, 7800, 7804, 
7805 (1999).


ORDER

Service connection for a right lower leg scar as a residual 
of a shell fragment wound is granted.

A claim for service connection for tibial nerve dysfunction 
secondary to a shell fragment wound to the right lower leg is 
well grounded.  

Service connection for residuals of a shell fragment wound to 
the left thumb is granted.  

An increased disability rating for residuals of a shell 
fragment wound of the posterior aspect of the left side of 
the neck is denied.  


REMAND

As set forth above, the claim of entitlement to service 
connection for tibial nerve damage secondary to shell 
fragment wound to the right lower leg is well grounded. 
Additionally, with respect to his claims for increased 
ratings for residuals of shell fragment wounds of  the left 
thigh and sole of the right foot, Board finds that the 
veteran's claims are well grounded. See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  (A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.)
 
The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that VA has a duty to assist veterans in the 
development of facts pertinent to well grounded claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the March 1993 examination report 
indicates that the veteran has an injury to the right tibial 
nerve secondary to shrapnel.  However, an April 1993 
Electromyography Report indicates normal distal motor 
latencies, amplitudes and conduction velocities of peroneal 
and tibial nerves bilaterally.  Similarly, the report of his 
most recent VA examination in April 1997 indicates "very 
little symptomatology of the lower extremities."  The report 
indicates that the veteran has complaints of ill defined 
sensation in the right sole; however, the report does not 
contain information relating to symptomatology related solely 
to the lower right leg. The record also indicates that there 
are symptoms affecting the lower extremities that are due to 
lumbar disc disease.  Because of the conflicting information 
contained in the medical evidence, the Board finds that 
further development is necessary.  In particular, a new VA 
examination would be probative to determine the etiology of 
any current right lower leg pain and neurologic dysfunction.
 
In addition, the Board notes that the April 1997 VA scars 
examination report indicates that symptomatology regarding 
limitation of function is addressed in reports submitted by a 
neurologist and an orthopedic surgeon.  While reports from 
the neurologist are included in the veteran's claims folder, 
the orthopedic surgeon's report is not associated with the 
claims folder.  This should either be obtained or another 
examination addressing the functional impairment associated 
with the shell fragment wounds of the right sole and left 
thigh should be scheduled. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
shell fracture wounds to the right lower 
leg, left thigh, and sole of the right 
foot since April 1997. After securing the 
necessary release(s), the RO should 
obtain these records.  

2.  The RO should also obtain the report 
of the orthopedic surgeon referenced in 
the April 1997 VA scars examination.  If 
this report cannot be located, the 
veteran should be scheduled for VA 
orthopedic examination to determine the 
limitation of function, if any, 
attributable to the veteran's shell 
fragment wounds of the left thigh and 
sole of the right foot.  If no functional 
limitation resulting from the veteran's 
residuals of shell fragment wounds is 
observed, the examiner should so state.  
The claims folder should be furnished to 
the examiner prior to the examination.  
The examiner should indicate on the 
examination report that he or she 
reviewed the claims folder prior to the 
examination. 

3.  Upon receipt of all such records, the 
veteran should be afforded a VA 
examination by a neurology specialist to 
determine the diagnosis and etiology of 
any current neurological dysfunction of 
his right lower leg.  All tests indicated 
should be conducted at this time.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should be 
requested to:
 
a) Indicate on the examination 
report that he or she has examined 
and reviewed the veteran's claims 
folder prior to examining the 
veteran.

b) Indicate whether any neurological 
disability of the right lower leg is 
present. 

c) If the veteran has neurologic 
disability of the right lower leg, 
the examiner should offer an opinion 
as to whether it is at least as 
likely as not that the disability 
was is due to the shell fragment 
wound. 

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  
The Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

6.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status.  The RO should also 
advise him that failure to comply with 
the development requested herein, without 
good cause shown, may result in adverse 
action with regard to his claim, to 
include the denial thereof.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon his claim.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

